DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Claims 1-7, 10, 11, 19-31, and 33-47 are pending.
Claims 2, 20, 21, and 31 are withdrawn from consideration as being directed to non-elected species of the invention.
Claims 1, 3-7, 11, 19, 22-30, and 33-47 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 11, 19, 22-30, and 33-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buettelmann (U.S. 7,332,510), in view of Dargelas (WO2007/036671 (Of record in parent applications: U.S. PGPub. 2009/0220611 provided as English translation: all references are to the U.S. PGPub.), and Tsutsumi (U.S. PGPub. 2005/0208133).
Applicants’ claims are directed to pharmaceutical compositions containing a combination of a compound of “formula I,” a rate controlling polymer, and a pH controlling polymer blended to provide a uniform mixture formed into “matrix” pellets containing about 0.005-1% by weight of the compound of formula I.  The examiner notes that applicants indicate that “matrix” compositions are obtained by simply dispersing the active component within the rate controlling polymer to obtain the mixture for providing the pellets of the composition.  See, e.g., Specification [0074].  Art describing similar mixtures of active and rate controlling polymer for formation into pelletized drug compositions will be considered sufficient to address these claim limitations.  Applicants claims 3-5 further limit the identity of the dosage form to particular types of capsule.  Claim 7 further narrows the amount of compound of formula I to be included in the capsule.  Claim 19 recites an intended use of the composition recited by Claim 1 which the examiner does not consider an affirmative limitation of the composition recited.  MPEP 2111.04.  Claims 22-24 and 29 further limit the identity and amount of rate-controlling polymer to be included, with claims 25-27, 30, 33-37 further limiting the identity or quantity of the pH dependent polymer.  Claims 28 and 46 recite the inclusion of a variety of alternative additional components, with claims 41-45 requiring the inclusion of a further insoluble polymer in various amounts.  Claim 47 recites a specific listing of ingredients and amounts which must be included in such a capsule.
Buettelmann discloses as an exemplary and preferred imidazole derivative especially taught to be useful in the treatment of a variety of neurological disorders including epilepsy and seizure disorders among others (Col.1, L.24—Col.2, L.10; Col.18, L.1-30) the compound 2-chloro-4-[1(4-fluoro-phenyl)-2,5-dimethyl-1H-imidazole-4-ylethynyl]-pyridine, shown below, corresponding to the compound recited in Claim 18 of the instant application, thereby addressing the limitations of Claims 1, 12, 14, and 18.  (Col.8, L.46-47; Col.20, “Example 1”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Buettelmann indicates that these compounds may be suitably formulated into orally deliverable formulations such as hard or soft gelatin capsules, addressing the limitations of claims 3 and 4, along with a variety of carriers and adjuvants suitable for the preparation of such orally deliverable pharmaceutical formulations in amounts suitable to provide between 0.01-20 mg/kg/day to a patient in need thereof.  (Col.19, L.40 – Col.20, L.30).  An exemplary embodiment of a capsule formulation containing these active ingredients holds a composition containing 33% of the active agent by weight, along with the excipients microcrystalline cellulose and talc.  (Col.32, “Example III”).  While the art does not specify the particularly claimed concentration of active agent, Buettelmann does describe daily dosage ranges which the compositions into which they are incorporated are ultimately to provide to the subjects taking them.  A person of ordinary skill in the art would reasonably have expected that the concentration agent in the dosage forms described is a result-effective variables that achieve the results the active agent referred to is to provide.  As such, in the absence of evidence of secondary indicia of nonobviousness such as the instant record possesses, it would have been routine to optimize the concentration of the active agent within the total composition suggested by Buettelmann to arrive at the instantly claimed concentration range.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  Buettelmann describes formulating active agents such as the instantly claimed compound in a capsule form by providing active ingredients in a suitable particle size, then combining the active with suitable excipients before being filled into hard gelatin capsules.  (Col.32, L.15-19).
Buettelmann does not disclose formulating the instantly claimed compound as a matrix pellet, let alone matrix pellets of any particular size.  Furthermore, Buettelmann does not describe providing the compound in any particular particle size nor combining the active compound with the rate-controlling polymer and pH responding polymer as set forth by the instant claims.
Dargelas describes sustained-release dosage forms obtained from coated multiparticulate granules, which have the advantage of overcoming variability of gastric emptying, avoids the use of large amounts of coatings, and makes possible the presentation of active agents so formulated in forms which are easy to swallow, such as tablets or capsules.  [0025-35; 0156].  Dargelas indicates that these multiparticulates are suitably less than 200 microns in size, addressing the particle size limitations of Claims 10, 11, 38-40 by describing a range which overlaps that of the instant claims.  See Peterson.  50 micron particulates are particularly described as a suitable particulate size, which is advantageously provided with multiple coatings, including each of the soluble and insoluble polymers recited by Claims 1, 6.  [0048-56].  Dargelas indicates that anti-epileptic agents are among many alternatives suitably formulated in such a manner.  [0186].
Tsutsumi describes orally deliverable pharmaceutical systems which advantageously provide long-lasting effects and reduced dosing frequency of active agents so formulated, which is of particular use in the formulation for oral delivery of agents with short pharmacokinetic half-lives, as well as antiepileptic agents.  [0101; 0109].  Tsutsumi teaches that these formulations are provided by combining an active agent with a rate-controlling polymer and an enteric coating polymer, and in a more particularly relevant description by providing an admixture of the drug and release-controlling polymers to obtain the described drug cores.  [0108].  The Examiner considers this recitation of admixing the drug and release-controlling polymers sufficient to address the uniform mixture and matrix elements of Claim 1.  Preferred embodiments of the rate controlling polymers useful, either alone or in combination, being each of the hydroxypropyl cellulose or hydroxypropylmethyl cellulose or ethylcellulose as recited by instant of instant Claims 5, 29, 41, and 42 [0171], and the preferred enteric coating polymers being the instantly claimed cellulose acetate phthalate and polymethacrylate compounds, such as the EUDRAGIT polymers commercially available for such use, addressing limitations of Claims 30, 33, and 34.  [0111].  Tsutsumi indicates that the amount of rate controlling polymer to be included should fall within the preferred range of between about 1-20% of the composition, addressing the limitations of Claims 22-24 and 43-45 [0170-71], and the enteric coating polymer to be included should fall within the preferred range of between about 1-20% of the composition, addressing the limitations of Claims 25-27 and 35-37.  [0172-73].  Tsutsumi indicates that additional excipients can be included, such as the binders, lubricants, surfactants, fillers (bulking agents) of instant Claims 28 and 46.  [0174].
It would have been prima facie obvious to the skilled artisan at the time of the instant invention to have formulated a hard or soft gelatin or HPMC capsule pharmaceutical dosage form containing about 1% by weight of the compound 2-chloro-4-[1(4-fluoro-phenyl)-2,5-dimethyl-1H-imidazole-4-ylethynyl]-pyridine along with about 20% hydroxypropyl cellulose or hydroxypropylmethyl cellulose as a rate controlling polymer and about 20% cellulose acetate or and polymethacrylate compounds as a pH responding polymer, optionally including about 20% ethylcellulose, along with any of pharmaceutically acceptable binders, lubricants, or surfactants to arrive at the compositions of the instant claims.  One having ordinary skill in the art would have been motivated to do so because Buettelmann clearly teaches that the compound 2-chloro-4-[1(4-fluoro-phenyl)-2,5-dimethyl-1H-imidazole-4-ylethynyl]-pyridine may suitably be formulated along with a variety of pharmaceutically acceptable excipients and adjuvants into orally deliverable hard or soft capsule formulations for the treatment of epilepsy and a variety of alternative neurological disorders in amounts falling within the range of 0.01-20 mg/kg/day.  While this does not specifically recite the instantly claimed concentrations of 2-chloro-4-[1(4-fluoro-phenyl)-2,5-dimethyl-1H-imidazole-4-ylethynyl]-pyridine recited by the instant claims, it is well accepted that differences in concentration will not support the patentability where the prior art establishes the general conditions required for providing effective concentrations of active agent to a patient in need thereof; the differences amount to little more than the result of routine experimentation of a skilled artisan.  MPEP 2144.05(II).  This teaching would naturally lead a skilled artisan to art relevant to the formulation of orally deliverable dosage forms known to be useful for the treatment of epilepsy and neurological disorders, such as that provided by Tsutsumi.  Tsutsumi teaches advantages to be derived from providing such pharmaceutically active agents as enteric coated sustained release dosage forms obtained by providing drug cores formed from an admixture of drug and release-controlling polymers.  These include the extension of dosing efficacy and reduction of dosage frequency associated with such active agents when compounded with 20% hydroxypropyl cellulose or hydroxypropylmethyl cellulose as a rate controlling polymer and about 20% cellulose acetate or and polymethacrylate compounds as a pH responding polymer along with any of pharmaceutically acceptable binders, lubricants, or surfactants.  The skilled artisan would therefore expect that formulating 2-chloro-4-[1(4-fluoro-phenyl)-2,5-dimethyl-1H-imidazole-4-ylethynyl]-pyridine in such a manner would ext4end dosing efficacy and reduce dosing frequency in the treatment of epilepsy; since the expectation of some advantage to be derived from combining the teachings of prior art references is the strongest motivation to combine their teachings, MPEP 2144(II), the invention encompassed by the instant claims is an obvious modification of the prior art.

Claims 1, 3-7, 11, 19, 22-30, and 33-47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buettelmann as modified by Dargelas and Tsutsumi as applied to Claims 1, 3-7, 11, 19, 22-30, and 33-46 above, and further in view of Majuru (U.S. PGPub. 2006/0078622).
Buettelmann in view of Tsutsumi, discussed in greater detail above, suggests a capsule composition containing 2-chloro-4-[1(4-fluoro-phenyl)-2,5-dimethyl-1H-imidazole-4-ylethynyl]-pyridine admixed to provide drug cores containing each of hydroxypropylmethyl cellulose and polymethacrylate compounds as a pH responding and rate controlling polymers, along with additional adjuvants or excipients such as talc and microcrystalline cellulose, but does not specify using the particular weights or the specific capsule recited by Claim 47.
However, as discussed in greater detail above, the combined teachings of Buettelmann and Tsutsumi indeed suggest a variety of concentrations and amounts of each of 2-chloro-4-[1(4-fluoro-phenyl)-2,5-dimethyl-1H-imidazole-4-ylethynyl]-pyridine, hydroxypropylmethyl cellulose, polymethacrylate, talc and microcrystalline cellulose admixed to provide a pharmaceutically useful orally deliverable sustained release composition; any differences between the quantities of each of the components in the instant claims and the prior art therefore amount to little more than the result of routine experimentation of a skilled artisan, because it is well accepted that differences in concentration will not support the patentability where the prior art establishes the general conditions required for providing effective concentrations of active agent to a patient in need thereof.  MPEP 2144.05(II).
Majuru further indicates that size #2 hard gelatin capsules are suitable for formulating enteric pharmaceutical compositions useful for providing sustained release of therapeutic active agents.  [0004; 0273].
It would have been prima facie obvious for a skilled artisan to have arrived at the amounts of 2-chloro-4-[1(4-fluoro-phenyl)-2,5-dimethyl-1H-imidazole-4-ylethynyl]-pyridine, hydroxypropylmethyl cellulose, polymethacrylate, talc and microcrystalline cellulose and incorporated this composition into a size 2 hard gelatin capsule as required by instant Claim 47.  One having ordinary skill in the art would have been motivated to do so because size 2 hard gelatin capsules are known to be useful for providing formulations for sustained release of therapeutic active agents, which the composition suggested by Buettelmann and Tsutsumi provide.  The use of the claimed amounts of 2-chloro-4-[1(4-fluoro-phenyl)-2,5-dimethyl-1H-imidazole-4-ylethynyl]-pyridine, hydroxypropylmethyl cellulose, polymethacrylate, talc and microcrystalline cellulose and a size 2 hard gelatin capsule therefore amount to little more than the selection of a known material for use in a composition, based on its recognized suitability for its intended use.  MPEP § 2144.07.

Response to Arguments
Applicant's arguments filed 2 June 2022 have been fully considered but they are not persuasive.
Applicants argue that nothing of the art relied upon describes providing a uniform mixture of drug and polymers to provide a “matrix pellet” required by the instant claims.  As the art discussed above, in particular the teachings of Tsutsumi, demonstrates, it was known at the time of the instant application that certain advantages were to be obtained by providing drug cores formed from an admixture of drug, release and pH responsive rate controlling polymers and any of a variety of additional excipients.  While this does not mirror the precise language employed by applicants to describe their drug and polymer cores, the combination and admixture of these elements recited by Tsutsumi is considered semantically equivalent to the “blended to form a uniform mixture which is formed into matrix pellets” newly recited by the instant claims.  
Applicants arguments concerning the narrower range of active agent concentrations to be included in the composition are also unpersuasive, because it would have been little more than routine experimentation of a disclosed result-effective variable to optimize the concentration of the active agent within the total composition suggested by Buettelmann to arrive at the instantly claimed concentration range.  See Aller, supra. 
For at least these reasons applicants arguments are unpersuasive.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M BASQUILL/Primary Examiner, Art Unit 1613